Citation Nr: 0024066	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to an effective date prior to March 12, 1993 
for the assignment of a 10 percent evaluation for a right 
knee disability.  

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1970 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Roanoke, Virginia 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 1998 the Board remanded this case for further 
development, namely to obtain clarification as to the 
veteran's representation.  That development has been 
completed, and the case has since been returned to the Board 
for further appellate review.  

The Board has recharacterized the issue of service connection 
for a left knee disability to a new and material issue, as 
the record shows that service connection for a left knee 
disability was denied without timely appeal in December 1974.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee disability 
which was denied in December 1974.  

The issue of entitlement to an increased evaluation for a 
right knee disability is addressed in the remand portion of 
this decision.  

In a previous statement on file (Mar 1996) the veteran 
mentioned previous "administrative error" but was not 
specific as to any rating decision.  This matter is referred 
to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  In December 1974 the RO denied, in pertinent part, the 
appellant's claim of service connection for a left knee 
disability.  This decision became final.  

2.  The evidence submitted since the December 1974 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for a left 
knee disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  In April 1993, the veteran submitted a claim for 
entitlement to an increased evaluation for his right knee 
disability.  

5.  In September 1993, the RO assigned a 10 rating for a 
right knee disability, effective March 12, 1993.  

6.  The record does not show that the veteran filed a claim 
for an increased evaluation prior to April 1993 that was 
still pending, nor does the medical evidence show that it was 
factually ascertainable that an increase in disability had 
occurred within one year prior to the veteran's April 1993 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1974 
determination wherein the RO denied the claim of entitlement 
to service connection for a left knee disability is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  


2.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for an effective date prior to March 12, 
1993 for the grant of an increased rating of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.400(o) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disability.

Factual Background

The evidence which was of record before the December 1974 
decision wherein the RO denied entitlement to service 
connection for a left knee disability is reported in 
pertinent part below.

Service medical records do not document a diagnosis of a left 
knee disability.  

In November 1974 the veteran contended that he injured his 
left knee in service.  

In December 1974 the RO denied service connection for a left 
knee disorder.  This decision was not appealed and it became 
final.  

VA examination in August 1977 documented no reference to a 
left knee impairment, and it was noted that the left knee 
joint was within normal limits.  

In February 1984 the veteran was seen at a VA Medical Center 
(VAMC) for bilateral knee pain.  It was noted that he had had 
trouble with his knees for several years and that the 
situation was aggravated when he twisted his left knee the 
previous week.  The assessment was bilateral knee pain.  

VA medical records dated from October 1986 to May 1987 
document no reference to a left knee or leg disorder.  

On VA examination in July 1987 there was crepitus in the left 
knee, and x-rays revealed osteoarthritis in both knee joints.  
The diagnosis was mild osteoarthritis of both knee joints.  

A VA record from April 1989 appeared to document trace 
effusion in the left knee.  No specific diagnosis was 
documented and subsequent progress notes dated through 
January 1987 document no further reference to the left knee 
or leg.  

VA examination in January 1993 documented no reference to the 
left knee or leg.  Nor did a March 1993 VA progress note.  

Records from FCI Manchester Medical Center dated from January 
1995 to April 1996 only document treatment of the veteran's 
right knee.  No reference to the left leg or knee is 
documented.  

On VA examination in November 1997, no reference to the left 
leg or knee was documented.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).





In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the claim is reopened, 
and it must next be determined whether the veteran's claim, 
as then reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence.  See Elkins v. West, 12 Vet. 
App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.


Thus, if VA determines that additionally submitted evidence 
is "new and material," it must reopen the claim and perform 
the second and third steps in the three-step analysis, 
evaluating the claim for well-groundedness in view of all the 
evidence, both new and old, and if appropriate, evaluating 
the claim on the merits.  Elkins v. West, 12 Vet. App. 209 
(1999).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

New and material evidence

The veteran's claim of service connection for a left knee 
disability was initially denied by the RO in December 1974.  
This decision was not appealed and it became final.  When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
numerous medical records dated from 1977 to the present.  
These medical records submitted since the last final 
disallowance were not previously in the record.  Since there 
is no other such evidence in the record, these statements are 
neither duplicative nor cumulative, and therefore constitute 
new evidence.  

The February 1984 progress note indicating a long history of 
problems with both of the veteran's knees, and recently 
aggravated when he twisted his left knee, bears directly and 
substantially upon the specific issue being considered in 
this case because it discusses, albeit somewhat generally, 
the history of his left knee problems, indicating that it had 
been present for many years.  It therefore tends to provide a 
more complete picture of the origin of this disability.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claim.  See Hodge, supra.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins, 
supra.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder, the Board's analysis must proceed to a 
determination of whether his reopened claim is well grounded; 
and if so, to an evaluation of the claim on the merits.

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently issued a decision in which it 
held that the Court of Appeals for Veterans Claims had 
impermissibly exceeded it authority by assuming the veteran's 
claim to be reopened and then going on to find that it was 
not well-grounded.  Winters v. Gober, No. 99-7108 (Fed. Cir. 
July 26, 2000).  

The Board had previously denied the claim, holding that new 
and material evidence had not been presented.  This decision 
was based on the test under Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Subsequent to this decision, the Federal Circuit issued the 
Hodge decision which changed the "new and material" test.  
The case then went before the Court.  Rather than remanding 
the case to the Board for consideration of the new standard, 
the Court simply found that the claim was reopened under the 
new standard and went on to find that it was not well-
grounded.  See Winters v. West, 12 Vet. App. 203 (1999).  

This decision was appealed to the Federal Circuit.  The 
Federal Circuit concluded that the Court had exceeded its 
authority by reopening the claim and finding it to be not 
well grounded prior to "DVA" ruling on the issue under the 
new Hodge standard.  See Winters v. Gober, No. 99-7108 (Fed. 
Cir. July 26, 2000).  

The Federal Circuit held that "only the DVA (acting on 
behalf of the Secretary) has the authority to reopen a 
claim."  The Federal Circuit further held that the Court's 
application of the new rules without notice deprived the 
veteran of the opportunity to present evidence on the well-
grounded claim issue before the original triers of fact, 
noting that the veteran was only concerned with attempting to 
demonstrate that he had presented new and material evidence 
under the Colvin standard.  Id.  

As a result, the Federal Circuit concluded that the case 
should be remanded to the Board so it could reevaluate under 
the correct standard in order to determine whether the 
"DVA" correctly determined that new and material evidence 
had not been presented.  Id.  

With the above case law in mind, the Board concludes that its 
consideration of new and material evidence in the first 
instance (prior to it ever being considered and cited to by 
the RO) is not prejudicial to the veteran because of the 
favorable disposition of this particular portion of the 
issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board also concludes that a remand to the RO for 
consideration of whether the claim is well-grounded is 
unnecessary in this instance.  This is because the issue 
adjudicated on appeal by the RO has been entitlement to 
service connection.  The RO has not addressed the issue of 
new and material evidence; rather, it has simply been 
adjudicating it has a direct service connection claim.  

As a result, and contrary to the facts as they were discussed 
in Winters, the veteran has been provided with notice of the 
laws and regulations pertaining to service connection and has 
been provided the opportunity to present evidence and 
contentions in favor of service connection.  In fact, it 
appears that the RO has been adjudicating the claim on the 
merits.  

The Board therefore believes that a remand of this case for 
the purpose of having the RO determine whether the claim is 
well grounded, where the RO has already adjudicated the issue 
of service connection, and in fact appears to have 
adjudicated and denied it on the merits, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Bernard, supra.

Well groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  


Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a left knee disability must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record documents no reference to an in-service left knee 
or leg injury.  The record shows that the veteran was 
diagnosed with mild osteoarthritis of both knee joints in 
July 1987.  However, the veteran has failed to provide 
medical evidence of a nexus between his current left knee 
disability and military service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's current left knee disability to 
military service.  Id.  

In addition, there is no evidence that the veteran was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current left knee 
disability and his alleged continuity of symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. West, 
13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  



Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's left knee disability is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

In this regard, the veteran's representative appeared to 
contend in July 1999 that the veteran had referred to 
evidence that could well-ground his claim.  It was contended 
that he had indicated in his May 1996 correspondence that 
"there were prison medical records [that] contained a 
diagnosis of arthritis of the left knee which could be 
attributable to the service-connected right knee condition."  

The Board has examined the veteran's the May 1996 
correspondence.  In this statement the veteran indicated that 
there were doctors in the prison who had found arthritis in 
his left knee as well as his right knee.  However, he made no 
indication that the doctors had concluded or opined that the 
left knee arthritis was secondary to the service-connected 
right knee disability.  He did not indicate that such records 
contain evidence of a nexus between a left knee disability 
and service or a service connected disability.  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his left knee disability and service.  Consequently, 
the Board concludes that the veteran's claim of entitlement 
to service connection for a left knee disability is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of a left knee 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which apparently 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


II. Earlier effective date prior to March 
12, 1993 for the assignment of a 10 
percent evaluation for a right knee 
disability.

Factual Background

In June 1974 the veteran submitted a claim for service 
connection of a right knee disorder.  This claim was denied 
in August 1974 and became final.  The veteran submitted 
another claim in August 1976, and, in September 1977, the RO 
granted service connection for a contusion of the right knee, 
with the assignment of a noncompensable rating, effective 
August 23, 1976.  This decision became final.  

In March 1981 the veteran submitted a claim for increase of 
his right knee disability.  This decision was denied in May 
1981 and was not appealed.  




Post-service medical records up to this point consist of a VA 
record dated from March 1981 and an August 1977 VA 
examination.  

In April 1984 the RO received VA medical records dated from 
February 1984 to March 1984.  In May 1984 the RO denied 
entitlement to an increased rating for the service-connected 
right knee disability.  This decision was not appealed.  

In May 1987 the veteran submitted a claim for an increased 
rating for his right knee.  In June 1987, the RO received VA 
medical records dated from October 1986 to May 1987.  A VA 
examination was conducted in June 1987.  In July 1987 the RO 
denied the veteran's claim.  This decision was not appealed.  

In May 1990 the veteran submitted a claim for entitlement to 
an increased evaluation for his right knee disability.  In 
July 1990 the RO received VA medical records dated from April 
1989 and January 1990.  In August 1990 the RO denied the 
veteran's claim, and it was not appealed.  

In April 1993 the RO received a VA medical record dated March 
12, 1993.  

In September 1993 the RO assigned a 10 percent evaluation for 
the veteran's right knee disability, effective from March 12, 
1993.  The veteran appealed this decision; however, he did 
not submit a timely substantive appeal, and the decision 
became final.  

A subsequent March 1993 VA medical record documents treatment 
of the veteran's right knee disability.  

In June 1996 the veteran re-opened his claim for entitlement 
to an earlier effective date.  

All VA (November 1997 VA joints examination) and non-VA 
medical evidence (records from the FCI Manchester Medical 
Center dated from January 1995 to April 1996) received after 
September 1993 is dated after 1993.  Review of this evidence 
reveals no documentation discussing the severity of the 
veteran's right knee disability one year prior to the March 
12, 1993 effective date.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).


According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1999). 

Paragraph two provides that for disability compensation, the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (1999).

Analysis

Initially, the Board notes that the veteran was granted 
service connection for a right knee contusion and assigned a 
noncompensable evaluation in a September 1977 rating 
decision.  The Board finds that in absence of a timely 
appeal, the September 1977 rating decision became final.  See 
38 C.F.R. §§ 20.200, 20.302 (1999).  The claims file also 
contains subsequent rating decisions wherein the RO confirmed 
and continued the noncompensable evaluation for the veteran's 
right knee disability.  These decisions also became final in 
the absence of the submission of a timely appeal.  Id.

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two of the regulation.  In cases where the increase 
in disability precedes the date of claim, section 3.400(o)(2) 
applies rather than paragraph one of that section.  Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  




The Court has found that 38 U.S.C. A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim provided also that the claim is 
received within one year after the increase.  Id.  In these 
cases, the Board must determine under the evidence of record 
the earliest date that the increased rating was 
ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521-22 
(1997).

In the case at hand, the RO assigned the 10 percent 
evaluation effective date based on a VA medical record.  The 
assigned effective date was March 12, 1993, the date of the 
VA medical record.  It appears that the RO construed this as 
an informal claim for increase.  See 38 C.F.R. §§ 3.155, 
3.157.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

In the case at hand, an earlier effective date for the right 
knee disability can only be assigned if it is factually 
ascertainable that an increase in disability had occurred and 
the claim is received within one year of such an increase; 
otherwise, the date of the claim controls the effective date.

Here, an increase in disability is not factually 
ascertainable because the probative medical evidence does not 
show that the veteran was treated for his right knee 
disability within one year of the March 1993 claim.  There 
are no medical records dated within one year of the veteran's 
March 1993 informal claim.  

The evidence that is dated closest in time to the March 1993 
claim is from January 1990, more than three years prior to 
the date of the informal March 1993 claim.  Hence, the law is 
dispositive and there is no legal basis for assigning an 
effective date prior to March 12, 1993.  38 C.F.R. 
§ 3.400(o); Sabonis, supra.  



ORDER

An effective date prior to March 12, 1993 for the grant of an 
increased evaluation for a right knee disability is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claim of entitlement to an 
increased rating for his service-connected right knee 
disability rated as a contusion of the right knee is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The record shows that the RO scheduled the veteran for VA 
examinations for his right knee disabilities in August and 
September 1999 but that he failed to report for these 
examinations.  

When a veteran fails to report for an examination scheduled 
in conjunction with an increased rating claim, the claim 
shall be denied.  38 C.F.R. § 3.655 (1999).  

Following the veteran's failure to report for his VA 
examination, the RO issued a Supplemental Statement of the 
Case (SSOC) in November 1999 denying an increased rating for 
the right knee disability.  In its discussion, the RO briefly 
mentioned the veteran's failure to appear for his VA 
examinations.  

The RO did not cite or refer to the provisions of 38 C.F.R. 
§ 3.655 in its decision, nor indicate that the basis of its 
denial was the veteran's failure to report for the VA 
examination.  Thus, the veteran has not been given the 
opportunity to respond or present argument on the question of 
denial of his claim based on 38 C.F.R. § 3.655.  Therefore, 
the Board finds that its initial consideration of this issue 
without first affording the veteran the opportunity to 
present argument and/or evidence with regard to this issue 
would prejudice him.  See Marsh v. West, 11 Vet. App. 468 
(1998); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Therefore, to ensure full compliance with due process 
requirements and to prevent prejudice to the veteran, the 
Board believes that he should again be afforded the 
opportunity to report for a VA examination regarding his 
service-connected right knee disability.  The duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level and extent of severity of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  


The Board reminds the veteran that the "duty to assist" a 
claimant in the development of a claim is not a one-way 
street; but rather, veterans are expected to comply with 
reasonable requests.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his right knee 
disability.  


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right knee disability should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected right 
knee disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right knee, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service connected right knee 
disability involves only the joint 
structure, or the muscles and nerves as 
well.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim 
since the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims for increased 
compensation benefits.  

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  




The RO should associate all 
communications with regard to the 
scheduling of the VA examination in the 
claims file.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) to ensure 
that it/they is/are responsive to and in 
complete compliance with the directives 
of this remand, and if it/they is/are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
the right knee disability.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999), as warranted.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



